Citation Nr: 1008116	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  99-08 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for service-connected herniated nucleus pulposus, 
status post lumbar laminectomy, spondylolisthesis and 
spondylosis L-5 bilateral.

2.  Entitlement to an effective date prior to February 5, 
1998, for service connection for herniated nucleus pulposus, 
status post lumbar laminectomy, spondylolisthesis and 
spondylosis L-5 bilateral.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for a 
lumbar spine disability at a 60 percent disability rating as 
of February 5, 1998.  

This case was remanded for additional development in June 
2004 and June 2006; it is again before the Board for further 
appellate review.

The issue of a entitlement to an effective date prior to 
February 5, 1998, for service connection for herniated 
nucleus pulposus, status post lumbar laminectomy, 
spondylolisthesis and spondylosis L-5 bilateral is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected herniated nucleus pulposus, 
status post lumbar laminectomy, spondylolisthesis and 
spondylosis L-5 bilateral is not manifested by ankylosis of 
the entire spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for herniated nucleus pulposus, status post lumbar 
laminectomy, spondylolisthesis and spondylosis L-5 bilateral 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5243 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the 
appellant in June 2004 and September 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  As noted above, the Veteran filed his 
claim prior to the enactment of the current section 5103(a) 
requirements in 2000; however, the Board finds that there was 
been no prejudice to the appellant because of the actions 
taken by VA after providing the notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a January 2009 supplemental statement of 
the case (SSOC) issued after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran was provided with 
this notice in September 2006.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Because 
the notice was not provided before service connection was 
granted, VA's duty to notify in this case has been satisfied, 
as noted above, subsequent to initial adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in March 1998, 
June 1999 and September 2002.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  With 
regard to the Veteran's claim for a higher initial disability 
rating for his service-connected spine disability, the Board 
is satisfied as to compliance with the instructions from its 
June 2004 and June 2006 remands.  In the June 2004 remand, 
the RO was instructed to 1) provide the Veteran with all 
notification requirements, 2) obtain any pertinent evidence 
identified but not provided by the Veteran, 3) determine 
whether an examination of the low back is required based on 
any newly acquired evidence, and schedule one if necessary, 
4) readjudicate the Veteran's claim for a higher initial 
disability rating for his service-connected back disability, 
considering the old and amended versions of 38 C.F.R. §§ 
4.71a, and issue a a supplemental statement of the case 
(SSOC) if the determination remained unfavorable to the 
appellant.  The Board instructed the RO that, if the claim of 
entitlement to a higher initial evaluation for the Veteran's 
service-connected low back disability remains denied, the 
SSOC should include a discussion of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 under the old, and Diagnostic Code 5235 
under the amended version.   

In the June 2006 remand, the Board found that the development 
required by the June 2004 remand had not been completed, and 
instructed for the RO to readjudicate the Veteran's claim for 
a higher initial disability rating for his service-connected 
spine disability, considering the old and amended versions of 
38 C.F.R. §§ 4.71a with respect to the initial rating for the 
low back disorder, and, if the determination remained 
unfavorable to the appellant, issue a supplemental statement 
of the case including a discussion of 38 C.F.R. § 4.71a, DC 
5285 under the old, and Diagnostic Code 5235 under the 
amended version.  The Board finds that the RO has complied 
with these instructions by providing the Veteran with all 
relevant notification requirements, attempting to obtain any 
relevant evidence, readjudicating the Veteran's claim, 
considering the old and amended versions of 38 C.F.R. §§ 
4.71a, and issuing a January 2009 supplemental statement of 
the case which included a discussion of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 under the old, and Diagnostic Code 5235 
under the amended version. 

The Board notes that the RO did not provide the Veteran with 
an examination, and that the most recent examination in the 
claims file is from September 2002.  However, the Board finds 
that a more recent examination is not necessary for an 
accurate determination, given the facts of this case.  As 
will be discussed in detail below, the only criteria which 
would provide the Veteran with a higher disability rating for 
his spine condition is a finding of unfavorable ankylosis of 
the entire spine.  There is nothing in the record which shows 
that the Veteran has ankylosis of the entire spine, and the 
Veteran has not claimed that this is the case.  As such, the 
Board finds that further remand for another examination is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  Thus, the Board is satisfied 
that the RO has substantially complied with its remand 
orders.  Stegall, supra.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2009)); see also VAOPGCPREC 3-2000.  

The Veteran's lumbar spine disability is currently rated 
under Diagnostic Code 5293, which pertains to intervertebral 
disc syndrome (IVDS).  Prior to September 23, 2002, 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, was to be rated 60 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

From September 23, 2002 through September 26, 2003, 
Diagnostic Code 5293 was rated on the basis of incapacitating 
episodes. Incapacitating episodes having a total duration of 
at least six weeks during the past 12 months warrant a 60 
percent disability evaluation.  The regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).   

The Board notes that the Veteran is at the highest disability 
rating available under the versions of Diagnostic Code 5293 
prior to September 26, 2003.  As such, the Board will 
consider whether the evidence of record shows that the 
Veteran's service-connected lumbar spine disability under 
another Diagnostic Code in effect prior to September 26, 2003 
would provide him with a higher rating.

A March 1998 VA examination report shows that the Veteran had 
forward flexion of 10 degrees and backward extension, right 
and left lateral flexion and right and left lateral rotation 
of zero degrees.  He had painful motion and had a posterior 
fusion and due to this was very restricted in his range of 
motion.  There was objective evidence of severe weakness of 
both ankle dorsiflexion muscles, extensor hallucis longus 
with muscle strength of 3 of 5, which was fair.  There were 
no postural abnormalities and no fixed deformities.  Knee 
jerks and ankle jerks were diminished 1+ bilaterally, he had 
a strongly positive straight leg raising at 30 degrees, 45 
degrees and 90 degrees, a positive Lasegue sign and 
generalized muscular atrophy of the lower extremities.

A May 1999 private neurological evaluation shows that the 
Veteran had an L5 lumbar laminectomy in 1983 after a fall and 
did not improve so he underwent a second surgery.  He was 
diagnosed with left L5 S1 radiculopathy.

A June 1999 VA examination report shows that the Veteran 
complained of chronic pain which radiated into both lower 
extremities, more to the left, with numbness, weakness and 
occasional cramps.  The Veteran has a history of L5 
laminectomy and left L5-S1 diskectomy and bilateral 
posterolateral fusion at the same level in December 1981.  
There was also a re-exploration surgery with lysis of 
adhesions and decompression of the left L1 root in July 1983.  
Range of motion was flexion to 40 degrees, extension to zero 
degrees, lateral bending of 5 degrees bilaterally and lateral 
rotation to zero degrees bilaterally.  There was objective 
evidence of painful motion, spasm and tenderness in the 
lumbosacral area and weakness documented with a manual muscle 
test for the right lower extremity iliopsoas, hamstring and 
quadriceps at 5/5.  Tibialis anterior, gastrosoleus and 
extensor hallucis longus 4/5 and for the left lower extremity 
iliopsoas, hamstring and quadriceps at 4/5.  Tibialis 
anterior, gastrosoleus and extensor hallucis longus 3/5.  
There was adequate pinprick, light touch and proprioception 
in both lower extremities.  Deep tendon reflexes were +2 in 
the patellae and +2 in the Achilles bilaterally.  Straight 
leg raises were negative bilaterally.

A June 2002 statement from the Chief of the Spinal Cord 
Injury Service at the VA San Juan medical center shows that 
the Veteran's present medical conditions showed lower 
extremity weakness mainly involving both feet and that, 
according to his medical records, there had been progressive 
deterioration of his medical condition as the result of 
initial low back trauma.  

A September 2002 VA examination report shows that the Veteran 
was assessed with status post back injury with resultant 
lumbar surgery and laminectomy and severe lumbar spondylosis 
with spinal foramina stenosis producing low back pain. The 
examiner noted that the Veteran was complaining of pain and 
that sensory evaluation showed a normal proprioception, soft 
touch and pinprick in both legs.  He had subjective numbness 
in the medial nerve distribution bilaterally.  Babinski 
reflex was not present and his extremities showed no 
clubbing, cyanosis or edema and no muscle atrophy.  No spasm 
was noted in his back examination and he was nontender to 
palpation.  Negative straight leg raising in the sitting 
position was noted.  The examiner noted that the Veteran 
underwent a magnetic resonance imaging (MRI) study in July 
2001 which revealed a grade I to grade II spondylolisthesis 
at L5-S1 with minimal bulging of the annulus at this level 
without significant compression of the thecal sac.  There was 
severe narrowing noted of both neural foramina at L5-S1 level 
with narrowing of both neural foramina at this level also 
noted with degenerative disc disease.

Prior to September 26, 2003, the only Diagnostic Codes which 
provided a disability rating in excess of 60 percent were 
Diagnostic Code 5285, pertaining to residuals of vertebral 
fractures and Diagnostic Code 5286, pertaining to ankylosis 
of the entire spine.  Under Diagnostic Code 5285, residuals 
of vertebral fractures with cord involvement, bedridden or 
requiring long leg braces warrant a 100 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
Under Diagnostic Code 5286, unfavorable ankylosis of the 
entire spine with marked deformity and involvement of major 
joints or without other joint involvement warrants a 100 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2003).  The evidence of record does not show that 
the Veteran has residuals of vertebral fractures with cord 
involvement, was bedridden or requiring long leg braces or 
that he has unfavorable ankylosis of the entire spine.  As 
such, a higher disability rating under the criteria in effect 
prior to September 26, 2003 is not warranted.

Diagnostic Code 5293 became Diagnostic Code 5243 on September 
26, 2003.  The current Diagnostic Codes 5235 through 5243 are 
to be rated in accordance with the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula), unless 
Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Formula for Incapacitating Episodes).  The Board 
notes that the maximum disability rating available under the 
Formula for Incapacitating Episodes is a 60 percent 
disability rating, and therefore a rating under this formula 
would not provide the Veteran with a higher disability 
rating.  

Under the General Formula, for spine disabilities with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent disability 
rating is warranted when there is forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
unfavorable ankylosis of the entire thoracolumbar spine, a 
50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  The regulation defines unfavorable 
ankylosis as a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  The Formula for Incapacitating 
Episodes mirrors the previous criteria for rating IVDS on the 
basis of incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2009).

The Board finds no evidence in the record which shows that 
the Veteran has unfavorable ankylosis of the entire 
thoracolumbar spine.  There is no evidence of difficulty 
walking because of a limited line of vision, restricted 
opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or 
dislocation or neurologic symptoms due to nerve root 
stretching.  As such, a higher disability rating under the 
current General Formula, which applies to all of the current 
Diagnostic Codes pertaining to disabilities of the spine, is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  

The Board notes that the Veteran's representative has 
contended that separate disability ratings should be assigned 
for his neurological conditions which are associated with his 
service-connected lumbar spine disability.  The June 2002 
statement from the Chief of the Spinal Cord Injury Service at 
the VA San Juan medical center shows that the Veteran's had 
lower extremity weakness mainly involving both feet as the 
result of initial low back trauma.  As of September 23, 2002, 
the spinal regulations instructed to rate neurological 
disabilities separately, using the criteria for the most 
appropriate Diagnostic Codes.  However, the Board finds that, 
in reviewing the evidence of record, the Veteran's service-
connected spine disability is most appropriately rated under 
Diagnostic Code 5293, as in effect prior to September 23, 
2002, which already includes criteria pertaining to 
neurological deficits.  As noted above, under Diagnostic Code 
5293, prior to September 23, 2002, pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  The Board finds that this is the 
most appropriate Diagnostic Code for rating the Veteran's 
service-connected lumbar spine disability and provides him 
with the highest disability rating possible, even factoring 
in his associated neurological deficits.  Under the criteria 
in effect as of September 23, 2002, there are no Diagnostic 
Codes which appropriately rate the Veteran's spine disability 
at a 60 percent disability rating, providing the opportunity 
to rate the Veteran's neurological deficits separately and, 
thus, giving him a higher rating.  As such, separate 
disability ratings for the Veteran's neurological disorders, 
associated with his service-connected spine disability, are 
not warranted as they are already compensated for under the 
appropriate Diagnostic Code.  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
60 percent disability rating for his service-connected 
herniated nucleus pulposus, status post lumbar laminectomy, 
spondylolisthesis and spondylosis L-5 bilateral.  Fenderson.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's herniated nucleus pulposus, 
status post lumbar laminectomy, spondylolisthesis and 
spondylosis L-5 bilateral is currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his herniated nucleus 
pulposus, status post lumbar laminectomy, spondylolisthesis 
and spondylosis L-5 bilateral, the "benefit-of-the-doubt" 
rule is not applicable and the Board must deny his claim.  
See 38 U.S.C.A. § 5107(b).


ORDER

An initial evaluation in excess of 60 percent for service-
connected herniated nucleus pulposus, status post lumbar 
laminectomy, spondylolisthesis and spondylosis L-5 bilateral 
is denied.


REMAND

In April 2004, the Veteran's representative claimed that the 
RO committed clear and unmistakable error (CUE) in it 
decision in December 1984 which denied the Veteran's service-
connected claim because he failed to report to a scheduled 
examination.  However, the RO has not yet adjudicated the 
issue of CUE.  A favorable determination on the CUE claim 
could significantly impact the outcome of the claim for an 
earlier effective date for the Veteran's service-connected 
herniated nucleus pulposus, status post lumbar laminectomy, 
spondylolisthesis and spondylosis L-5 bilateral now on 
appeal.  Some claims are so intimately connected that they 
should not be subject to piecemeal decision-making or 
appellate litigation. See Smith v. Gober, 236 F.3d 1370 (Fed. 
Cir. 2001); Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180 (1991). Therefore, as the CUE 
claim is inextricably intertwined with the earlier effective 
date claim on appeal, the Board finds that the earlier 
effective date issue must be remanded so that the RO may 
adjudicate the claim of CUE in the December 1984 rating 
decision.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must adjudicate the issue of 
whether CUE exists in the December 1984 
rating decision.  If the CUE claim is 
denied, the Veteran and his 
representative should be notified of the 
determination and of the right to appeal.  
If a timely notice of disagreement (NOD) 
is filed, the Veteran and his 
representative should be furnished with a 
statement of the case (SOC) on the CUE 
issue.  The SOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  If the 
Veteran thereafter files a timely 
substantive appeal (VA Form 9) concerning 
the CUE issue, the RO should then certify 
it for appellate consideration.  If the 
Veteran does not complete a timely appeal 
regarding the CUE issue, it should not be 
certified to the Board for appellate 
review.

2.  The AOJ should issue a supplemental 
SOC (SSOC) on the issue of an effective 
date earlier than February 5, 1998 for 
the award of service connection for a 
lumbar spine disability, if the 
determination is adverse to the Veteran 
in any way, before returning the case to 
the Board for further appellate 
consideration.

3.  Alternatively, if the CUE claim is 
granted, then readjudicate the claim of 
entitlement to an effective date earlier 
than February 5, 1998 for the award of 
service connection for a lumbar spine 
disability.  If this determination 
remains adverse to the Veteran in any 
way, he and his representative should be 
furnished a SSOC, which includes a 
summary of additional evidence submitted.  
The Veteran should then be afforded the 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


